Citation Nr: 0934198	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 16, 1975 to 
November 6, 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In August 2001, the Veteran filed a request to reopen his 
claim for service connection for schizophrenia.  He also 
filed a claim for service connection for PTSD.  In a May 2002 
rating decision, the Seattle RO declined to reopen the 
schizophrenia claim and denied the PTSD claim.  The Veteran 
timely filed a Notice of Disagreement (NOD) in August 2002 
with respect to the PTSD claim only.  The RO provided a 
Statement of the Case (SOC) in February 2003 with respect to 
both issues.  In an April 2004 correspondence, the Veteran's 
representative indicated that the Veteran intended to 
"establish his potential eligibility to service connect 
Schizophrenia, to include Post Traumatic Stress Disorder, due 
to a sexual assault while on Active Duty."  The RO properly 
construed this statement as a request to reopen the claims 
for service connection for PTSD and schizophrenia.  In an 
October 2004 rating decision, the Reno RO declined to reopen 
the claims.  

In a December 2004 statement, the Veteran requested that his 
claims file be transferred back to the Seattle RO.  He also 
wrote "[s]chizophrenia and post-traumatic stress disorder 
onset date was in 1975 at Fort Ord [California]."  The Board 
construes this statement as a timely disagreement with the 
October 2004 rating decision.  See 38 C.F.R. §§ 20.201, 
20.302 (2008); see also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) (VA must liberally construe all documents filed by a 
claimant).  Congress has created the veterans' benefits 
system to be both "paternalistic" and "uniquely pro-
claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 
2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a 
duty to fully and sympathetically develop a claimant's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a 
sympathetic reading to all pro se pleadings of record. 
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
In a May 2005 rating decision, the RO again declined to 
reopen the Veteran's claims.  The RO provided a SOC in July 
2006 and, thereafter, the Veteran filed a substantive appeal 
in September 2006.

In June 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claims folder. 

The Board's decision below reopens the Veteran's claims for 
service connection for PTSD and schizophrenia.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS

1.  In a May 2002 rating decision, the RO declined to reopen 
the Veteran's claim for service connection for schizophrenia 
and denied service connection for PTSD; the Veteran file a 
timely NOD with respect to the PTSD claim only but did not 
perfect that appeal.

2.  The evidence submitted since the May 2002 decision 
includes VA medical records, the Veteran's personnel records, 
and statements from the Veteran concerning the circumstances 
of an alleged sexual assault that took place during service; 
this additional evidence is not cumulative of previously 
considered evidence and it raises a reasonable possibility of 
substantiating the claims for service connection for PTSD and 
schizophrenia.


CONCLUSIONS

1. The May 2002 RO decision that denied the Veteran's claim 
for service connection claim for PTSD and declined to reopen 
the claim for service connection for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104, 20.1103 (2008).

2. Because the evidence presented since the May 2002 RO 
decision is new and material, the claims for service 
connection for PTSD and schizophrenia are reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's application to reopen his 
claims for service connection for PTSD and schizophrenia.  
Therefore, no further development is needed with respect to 
this part of the appeal.  As noted above, the reopened PTSD 
and schizophrenia claims are addressed further in the remand 
below. 

II. New and Material Evidence

a. Law and Regulations 

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the Veteran filed his April 2004 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. 
§ 3.156(a) controls in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis 

The Board finds that the Veteran has submitted new and 
material evidence in support of his claims.  Specifically, 
the post-May 2002 record reveals VA medical records dated 
August 2002 through August 2005, the Veteran's personnel 
records,  and statements from the Veteran.  These documents 
qualify as "new" because none were previously submitted and 
they are not cumulative of previously considered evidence, 
and they contain PTSD and schizophrenia diagnoses based in 
part upon the alleged sexual assault, albeit the alleged 
stressor has not been verified and there is other competent 
evidence that weigh against the claims.  Such evidence is 
material as it raises a reasonable possibility of 
substantiating the claim.  Because the Board has reopened the 
claim, it must now make a determination on the merits and 
"review the new evidence 'in the context of' the old to 
determine whether the prior disposition of the claim should 
be altered."  Godfrey, 7 Vet. App. at 405; accord Anderson, 9 
Vet. App. at 546.  As explained in more detail below, 
however, the Board must defer appellate consideration of the 
merits of the claim pending the completion of additional 
development.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened. 

New and material evidence having been received, the claim for 
service connection for schizophrenia is reopened.

The appeal is granted to this extent only. 


REMAND

A preliminary review of the record indicates that the 
Veteran's claims require additional development.  See 38 
C.F.R. § 19.9 (authorizing the Board to remand a case "[i]f 
further evidence, clarification of the evidence . . . or any 
other action is essential for a proper appellate decision . . 
. ."). 

The Veteran also contends that he has PTSD due to a stressor 
he experienced during service, and that this stressor either 
caused or aggravated his schizophrenia.  Specifically, he 
claims that he was sexually assaulted by a superior officer.

a. Factual Background

The Veteran was on active duty for less than 60 days.  A 
September 12, 1975 enlistment examination reveals a normal 
clinical evaluation of all systems, including mental status.  
In the accompanying Report of Medical History, the Veteran 
indicated that he had not experienced depression or nervous 
trouble.  The clinician wrote "no [illegible] - Just a quiet 
type - very reserved."

An October 7, 1975 Narrative Summary reveals that the Veteran 
was hospitalized on his fourth day of active duty because of 
bizarre behavior and auditory hallucinations.  The report 
indicates that sometime prior to service the Veteran had seen 
a psychiatrist and was told to return for further evaluation, 
but that he never followed through.  The clinician noted that 
the Veteran's affect was flat and inappropriate and that he 
was unable to give meaningful information.  He had "much 
difficulty" organizing his thoughts and appeared confused.  
His thinking was concrete; judgment and insight were nil.  
The report reveals that the Veteran was initially treated 
with Stelazine, which was later changed to Haldol, and that 
he had made some improvement.  The assessment was as follows:

Acute schizophrenic episode, severe, as manifested 
by confusion, auditory hallucinations, flat affect 
and concrete thinking.  Precipitating stress - 
minimal, routine military duty.  Predisposition - 
history of psychiatric care prior to service.  
Impairment for further military duty - severe.  
[Existed prior to service].

The Veteran was medically discharged in November 1975.  The 
October 7, 1975 separation examination reveals a normal 
clinical evaluation of all systems except mental status.  The 
examiner noted the Veteran's diagnosis of acute schizophrenic 
episode.  In the accompanying Report of Medical History, the 
Veteran indicated that other than the hospitalization there 
had been no change in his medical history.

A December 1978 letter from J.W.L. (initials used to protect 
privacy), M.D., reveals that the Veteran had been a client in 
the Spokane Community Mental Health Center's day treatment 
program since November 1977. 

In a September 1983 correspondence, the Veteran denied having 
a nervous disorder before entering service.

In a November 1998 correspondence, the Veteran stated that he 
was harassed "within a short period after having been in 
boot camp" and that the harassment continued after he got 
out of the hospital.  He wrote "I was even threatened with 
my life by one of the platoon sergeants."  The Veteran 
further stated that he had been taking medication since 
service and was on social security disability.  He indicated 
that he was unable to obtain records from the psychiatrist he 
saw prior to joining the Army.  

In a separate November 1998 correspondence, the Veteran 
claimed that the service aggravated his mental condition.

Treatment records from Spokane Community Mental Health Center 
reveal that the Veteran was hospitalized briefly in September 
1988 with a diagnosis of paranoid schizophrenia.  He received 
outpatient treatment from February 2000 to April 2001.  He 
was hospitalized again in 2001 with a diagnosis of 
schizophrenia paranoid type and alcohol abuse.  

March 2002 VA treatment records indicate that the Veteran 
discussed the alleged in-service assault.  He stated that he 
reported the incident to a superior, who punished one of the 
men by making him wash out garbage pails.  The Veteran 
reported thinking about this incident 2-3 times per week.  
The clinician noted that as the Veteran talked about this 
experience he became flushed and angry, shifted in his chair, 
clenched his fists and "was obviously tense."  He had 
difficulty formulating his thoughts and his speech was rapid 
and tone was louder than his normal volume of speech.  The 
Veteran also related another traumatic event that took place 
in August 1980.  He claimed that he was severely beaten and 
robbed by three men.  The Axis I diagnosis was PTSD, 
moderate, rule out schizophrenia.  The clinician found that 
the Veteran met criterion A for traumatic stressors, and 
wrote that the Veteran "may have a concurrent diagnosis of 
schizoid personality disorder."  The Veteran declined to 
undergo further testing or evaluation.

During a QTC psychiatric examination in April 2002, the 
Veteran provided more information on the alleged sexual 
assault.  Specifically, he stated that after being released 
from the psychiatric unit, he was assaulted by two soldiers, 
one of whom was named B.S. (initials used to protect 
privacy).  They tried to force the Veteran to have oral sex.  
He resisted, and they threatened his life.  The Veteran 
stated that he did not know why he was admitted to the 
hospital during service.  The VA examiner diagnosed 
schizophrenia.  

In an addendum dated August 2002, the QTC examiner noted that 
the alleged assault occurred at Ft. Ord, California, and that 
the alleged perpetrator was named Sgt. B.S. 

In a February 2003 statement, the Veteran claimed that the 
name of one of the two perpetrators was B.S. and he noted 
that the last name could be a different spelling (one m 
instead of two) and that he was the Veteran's platoon leader.

March 2003 VA treatment records contain diagnoses of PTSD and 
psychosis not otherwise specified.  The clinician noted that 
the Veteran was "angry at the military for what happened."

A March 2005 VA treatment record indicates that the Veteran 
"claim[ed] MST while in the military and records reflect 
previous treatment in the VTRP related to assault."  The 
clinician indicated that bipolar disorder could not be ruled 
out.  

In correspondence received November 2008, the Veteran stated 
that one of the perpetrators was named BS (different last 
name).

During his June 2009 video conference hearing, the Veteran 
testified that his parents paid for him to see a psychiatrist 
prior to enlisting.  He stated that he "[did not] remember 
seeing him more than once" and that "he could have made 
that diagnosis."  With respect to the alleged assault, the 
Veteran acknowledged that it occurred after his 
hospitalization.  He stated that "a lot of people have 
probably thought I'm never telling the truth about - but I 
am."  Hearing Transcript at 8.  The Veteran stated that one 
of the perpetrators was a platoon sergeant by the name of 
B.S. (name given on multiple occasions).  

b. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See M21- 1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 
2005)

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008).

The Board finds that the RO did not sufficiently attempt to 
verify the Veteran's alleged in-service sexual assault.  The 
Veteran provided the name of one of the individuals who he 
claimed committed the assault, but the RO did not make any 
additional attempts to verify this individual's service.  In 
addition, the RO did not attempt to obtain the records from 
the Veteran's in-service hospitalization.

In addition, the Board finds that the RO did not sufficiently 
develop the claims.  The claims file indicates that the 
Veteran was awarded Social Security benefits in 1986 based on 
a mental disorder and that the decision was retroactive to 
1982.

The possibility that SSA records could contain evidence 
relevant to the claims cannot be foreclosed absent a review 
of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 
188 (2002).  The service connection claims, therefore, must 
be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2008).

During the April 2002 QTC examination, the Veteran stated 
that he was hospitalized for psychiatric treatment at the 
Nevada State Mental Health Institute in 1986 and 1988.  A 
careful review of the claims file reveals no request to 
obtain these records.  In the November 2008 correspondence, 
the Veteran indicated that he received treatment from the 
Spokane VAMC for a "mental condition" from late 1975 to 
either 1999 or 2000.  The record only contains Spokane VAMC 
records for the time period of March 2002 to August 2005.

In view of the forgoing, all relevant evidence, to include 
the psychiatric records noted above, must be secured and 
associated with the claims file.  38 C.F.R. § 3.159(c)(1)(2) 
(2008).  

Finally, because the Veteran contends that his schizophrenia 
may have been caused by his PTSD, and the potential remains 
that service connection may be granted for the latter 
psychiatric disorder, the AMC/RO must provide the Veteran 
with proper Veteran's Claims Assistance Act (VCAA) notice 
pertaining to secondary service connection claims.  See 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must notify the Veteran 
and his representative of the 
amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, 
for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established 
by medical evidence created before 
the onset of aggravation.

2.	Take the necessary steps to obtain 
any records from September 18, 1975 
to October 7, 1975 for treatment 
received at Silas B. Hays Army 
Hospital, and associate them with the 
claims file.  All attempts to procure 
records should be documented in the 
file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented.   

3.	Obtain outstanding VA treatment 
records from the VAMC Spokane from 
January 1975 to January 2003 and from 
August 2005 to the present.  

4.	Once a signed release is received 
from the Veteran, obtain outstanding 
federal records the Nevada State 
Mental Health Institute from January 
1986 to December 1988.  A copy of any 
negative response(s) should be 
included in the claims file.

5.	As to the allegation of an in-service 
sexual assault, the Veteran must be 
advised that evidence from sources 
other than the Veteran's service 
records may corroborate his account 
of the stressor incident.  Examples 
of such evidence include, but are not 
limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
tests for sexually-transmitted 
diseases; and statements from 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social 
behavior changes.  See M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section D, 
Subsection 17 (Dec. 13, 2005). 

6.	Contact SSA and obtain any medical or 
psychiatric records of the Veteran in 
its possession.

7.	Schedule the Veteran for a VA 
psychiatric examination for the 
purpose of determining the nature and 
etiology of any psychiatric disorder 
that is currently present, to include 
PTSD and schizophrenia.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must 
reflect that the claims file was 
reviewed.  Any indicated studies 
should be performed.  The 
psychiatrist is requested to answer 
the following questions:

a) Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran has 
a current psychiatric disorder, to 
include PTSD and schizophrenia, 
which is causally linked to an 
alleged in-service sexual assault?

(b) With respect to any 
psychiatric disorder that pre-
existed service, was the 
disability aggravated beyond its 
natural progression during or as 
the result of any incident of 
service, to include an alleged in-
service sexual assault?

The psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship or a finding of 
aggravation; less likely weighs 
against the claim.

The psychiatrist is also requested 
to provide a rationale for any 
opinion expressed and is advised that 
if a conclusion cannot be reached 
without resort to speculation, he or 
she should so indicate why an opinion 
is not possible.

8. After completion of any other 
development indicated by the record, 
with consideration of all evidence 
added to the record subsequent to the 
statement of the case, the AMC/RO 
must adjudicate the Veteran's claims 
for service connection for PTSD and 
schizophrenia on the merits.  If 
either claim remains denied, the 
AMC/RO should issue an appropriate 
supplemental statement of the case 
(SSOC) and provide the Veteran an 
opportunity to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


